Province Orientale -District de Tshopo- Territoire de Basoko-
Secteur de Bangelema Mongandjo- Groupement Ilongo -

Procès- Verbal d'élection de l'un des membres de:la communauté/locale pour constituer le comité de suivi de la clause
sociale du cahier des charges pour le compte du Groupement Ilongo,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale du Groupement llongo - Secteur de Bangelema Mongandjo, Territoire de Basoko,
District de Tshopo, Province Orientale, avons en date de ce 1° septembre 2011, après consultation, élu les personnes
suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la Sodefor; titre n°
20/03.

NOM FONCTION SIGNATURE :

1 | MEFELA MOKOPE GILBERT Secrétaire

2 | LEKUMU MEBWA LP. Conseiller

3 |sosuLuNpomBe Jose ,,. | Conseiller ie |

4 | LIMBUGU PAULIN Conseiller

5 | KANDA KOLOKOTA Conseiller |

6 | MAKAMBO LITUNGE FRANGOIS | Conseiller LT |

TT u—

7 | GODEFROY BOFOE ONG P.R.A.P.O. Conseiller |

]

Représentant du Concessionnaire désigné par celui-ci :

NOM FONCTION SIGNATURE |

_JS _

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauls Locale du Groupement Ilongo,
ci-après :

1 | AUGUSTIN BOSWE Chef de Chantier , ÿ

tit 54 #4!

Nom Qualité Village Signature

KANDA KISANGANI Chef de Groupement |. TT
BOPINGI LOSASI VICTOR Chef de Village Ilongo 1 .

KANDA KISANGANI Chef de Terre : Ilongo 1 l

GOGOI PETEME (Madame) | Chef de Terre : Ilongo 1

LOKUNDO SOKE Chef'de Terr Ilongo 1 n

MOTO KITOKO Chef de Terre : à Ilongo 1

BOSULU NDOMBE JOSE Chef de Terre : Ilongo 1

ÆL

[ MBEA BANA MENAMA PIUS | Chef de Village Bokpoloa

MOLI MOTIMBA Chef de Terre : Bokpoloa
MATALA JEANNE (absente)
représentée par BOSULU Chef de Terre : L Bokpoloa
NDOMEBE JOSE
MANZEI NICOLAS (absent) Chef.-de Terre.:. Bokpoloa
LINGUNGU GODE E (absent) Chef de Terre : Bokpoloa
|
[ Î
| TOLOMBA LOMBA JP. | Chef de Village Liambe 1
| (absent) oo
NGUMA LUC (absent) Chef de Terre Liambe 1
MOLI KALALA (absent) Chef de Terre Liambe 1: Û
J'ÉNEMENMERTE MEME) Chef de Terre Liambe 1
(absente)
FOKO ANDRE (absent) Chef de Village Liambe 2
MAKAMBO FRANCOIS Chef de Terre Liambe 1 LR o4
: S _—
si g = LU ET Æ pu
MAKAMBO LITUNGE MMA EN ÉSnLEN d ar
| comité de négociation a
| Membre et Vice- nn.
LIMOO BALOMA (Madame) | Président du comité de EF
négociation

L Membre du comité de =
BOPINGI LOSASI négociation

Membre du comité de
MEFELA MOKOPE négociation  —. :

Membre du comité de à =
LOKUNDE SOKE négociation [

Membre du comité de J
MBEYA BANAMENAMA Rédaction 7
Membre du comité de
négociation
Membre du comité de
négociation
Membre du comité de
négociation
Membre du comité de
négociation

SABITI ANDRE

MOLI MOTIMBA

BOPINGI VICTOR

BOSULU NDOMBE

ue du comité de

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de gestion de la
clause sociale du cahier des charges pour le compte du Groupément Hongo,

Sachant que le Chef de Groupement supervise, de:par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale du Groupement Ilongo - Secteur de Bangelema Mongandjo, Territoire de Basoko, District de Tshopo, Province
Orientale, avons en date de ce 1” septembre 2011, après consultation, élu les personnes suivantes en qualité de

Province Orientale -District de Tshopo- Territoire de Basoko-

Secteur de Bangelema Mongandjo-

/

Groupement llongo -

membres du comité de gestion de la clause sociale du cahier des charges avec la Sodefor ; titre n° 20/03

Nom FONCTION SIGNATURE

1 | ELOMBO NGIMA SONGO J.P. Président

2 | LIKATA MALOFE GEORGES Secrétaire

3 |ETILEMAEBOMA CHARLOTTE | Trésorière

4 |LIMBUNGU ANTOINE Conseiller ë 4 u L

5 | ELUMBE YENGA YENGA ÉUnseille

6 | ELOMBOESILIB. COnElEr a
7 |ANŒLCE Lxn og RALONA Conseiller

8 | MOTOSIA JEAN CREaIES ù

9 | AMBEKWANG JACQUES Observateur société civile

Représentant du Concessionnaire désigné par celui-ci :

NOM A

FONCTION

 SIGNATURE

1 | NGUMA BATITIGO

Comptable

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement llongo,

ci-après

Nom Qualité Village Signature L
KANDA KISANGANI Chef de Groupement ° TT l

BOPINGI LOSASI VICTOR Chef de Village ILongo 1 — Fe

KANDA KISANGANI Chef de Terre : Ilongo 1 ETS .
GOGOI PETEME (Madame) | Chef de Terre : “ont “| LÉ
LOKUNDO SOKE Chef de Terre : Ilongo 1 HE

DELLE a

Si)
A . “TE CRU /. Li!

\
d
;
MOTO KITOKO

Ilongo 1

(absente)

| Chef de Terre

CE

Chef de Terre :

| BOSULU NDOMBE JOSE | Chef de Terre : Ilongo 1
MBEA BANA MENAMA PIUS | Chef de Village Bokpoloa
MOLI MOTIMBA | Chef de Terre se Bokpploa .
MATALA JEANNE (absente) | :
représentée par BOSULU | Chef de Terre : Bokpoloa
NDOMBE JOSE
MANZEI NICOLAS (absent) | Chef de Terre : Bokpoloa
LINGUNGU GODE (absent) Chef de Terre : Bokpoloa
TOLOMBA LOMBA J.P. : pet :
(absent) Chef de Village Liambe 1

| NGUMA LUC (absent) Chef de Terre Liambe 1
MOLI KALALA (absent) Chef de Terre Liambe 1 :
BITUMBA MARIE (Madame) Herbe:

MAKAMBO FRANCOIS

Chef de Terre

Liambe 1 EEK

MAKAMBO LITUNGE

Membre et Président du
comité de négociation

LIMOO BALOMA (Madame)

Membre et Vice-
Président du comité de
négociation

BOPINGI LOSASI

Membre du comité de
négociation

MEFELA MOKOPE

Membre du comité.de
négociation

LOKUNDE SOKE

Membre du comité de
négociation

MBEYA BANAMENAMA

Membre du comité de
négociation

SABITI ANDRE

Membre du comité de

| négociation

MOLI MOTIMBA

Membre du comité de
négociation

BOPINGI VICTOR

Membre du comité de
négociation

BOSULU NDOMBE

Membre du comité de
négociation

BOSULU NARCISSE

RE négociation

Membre du comité de

“Adm

$ istrateur de Territoire Assistant
A reprèsen ant Mr NTAMENEACAZE Pascal

CLAUSE SOCIALE 3/3
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
. GARANTIE 20/03 ;SODEFOR

Entre : :
1) La communauté locale du Groupement Ilongo concernée par les quatre

premières assiettes Annuelles de Coupe dont la liste des composantes est reprise
en annexe 01,

située dans :
le Secteur de Bangelema Monganjo,
le Territoire de Basoko,
le District de Tshopo,
la Province Orientale,
en République Démocratique du Congo,

Représentée par : Mrs di) ae er

ge

Groupement
Chef de Groupement KANDA KISANGANI

Village : Ilongo 1

Chef de Village : _ BOPINGI LOSASI VICTOR

Chefs de Terre:  KANDA KISANGANI ‘
GOGOI PETEME (Madame)
LOKUNDO SOKE

, MOTO KITOKO
© BOSULU NDOMBE JOSE
Village : Bokpoloa

+. HE ë 4!
© Chef de Village : MBEA BANA MENAMA PIUS
Chefsde Terre : MOLI MOTIMBA

MATALA JEANNE (absente) représentée par BOSULU
NDOMBE JOSE

MANZEI NICOLAS (absent)
LINGUNGU GODE (absent) ô
Village : Liambe 1 |
Chef de Village : TOLOMBA LOMBA J.P. (absent
Chefs de Terre : NGUMA LUC (absent)

(‘) Noms et qualité

Æ

MOLI KALALA (absent)
BITUMBA MARIE (Madame) (absente)
Village : Liambe 2
Chef de Village : FOKO ANDRE (absent)
Chef de Terre : MAKAMBO FRANCOIS

: #t ét
n à be 4 :

Membres du Comité de Négociation

MAKAMBO LITUNGE Membre et Président du comité de négociation
LIMOO BALOMA (Madame) Membre et Vice-Président du comité de négociation
BOPINGI LOSASI Membre du comité de négociation

MEFELA MOKOPE Membre du comité de négociation

LOKUNDE SOKE Membre du comité de négociation |
MBEYA BANAMENAMA Membre du comité de négociation

SABITI ANDRE Membre du comité de négociation

MOLI MOTIMBA Membre du comité de négociation

BOPINGI VICTOR . Membre du comité de négociation

BOSULU NDOMBE . Membre du comi é de négociation

BOSULU NARCISSE ‘ Membre du coté de négociation

ELOMBO NGIMA Membre du comité de négociation (absent)

Le Groupement llongo certifie, en date du 31 août 2011, qu'il n'y a pas de peuples

autochtones sur son territoire.

‘
et ci-après dénommée « [4 communauté locale», d’une part ;
ek

2) La Société de Développement Forestier, en sigle SODEOFR, immatriculée au
registre de commerce sous le numéro 32414-Kin, ayant son siège au n°2165, avenue
des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo,. représentée par. Mr José Albano Maïa Trindade, ci-après
dénommée « le concessionnaire forestier », d'autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02. "

EENCAATTz,
CS __DEL4 168

Etant préalablement entendu que :

la société

est titulaire du titre forestier (2), figurant en annexe 3, n° 20/03. du 4 avril
2003, en application de l’arrêté n° 020/CAB/MIN/AFF-ET/03 du 4 avril 2003,
jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n°4831/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 181 000 hectares dont 166 634 hectares utiles
d’après le récapitulatif des surfaces exploitables établi par La DIAF, en date du
5 août 2011 figurant en annexe 5 et la carte de stratification figurant en
annexe 6.

la communauté locale est riveraine de la concession. forestière concernée; ces
orêts sont situées sur la rive droite de la rivière ArWimi, affluent du fleuve
Congo, en amont de la ville de Basoko cf : cartes localisation de la Garantie
d’Approvisionnement figurant en annexe 7.

‘ :
La communauté locale y jouit traditionnellement de droits coutumiers ainsi
qu’en atteste l’étude socio-économique.

es limites de la partie de la concession forestière concernée par le présent
contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale,
cf : PV de délimitation et Carte des Groupements figurant en annexe 8, et sont
consignées dans le plan de’géstion, et ‘dans le plan d'aménagement de la
concession au moment de son approbation.

Mr. ANDAFELO YENGA MOSONGO Denis, Chef de BUREAU, matricule 122 237 (3),
Administrateur de Territoire Assistant représentant Mr NTAMONPALAZE Pascal
Administrateur de Tetritoire, assiste à la signature du présent accord en qualité
de témoin et garant de La bonne application du présent contrat.

4 '

à G
ON

arantie d'Approvisionnement ou Lettre
oms, n° matricule et grade
IL EST CONVENU CE QUI SUIT :

Chapitre 1°’ : Des dispositions générales

article 1°:

Le présent accord constitue La clause sociale du cahier des charges du contrat
de concession forestière.

IL a pour objet principal, conformément à l’article 13 de l’annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d’exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser la mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services $ociaux'äü profit de Là communäuté locale:

IL vise aussi à régler Les rapports entre les parties en ce qui concerne la
gestion de La concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l’article 1 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l’article 17 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un nouvéau: (‘) bloc dé cinq assiettés annuèlles de coupes.

Article 3 :

‘Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

[1
Su ( | Es
{

oet de êlñgssielles U

4
Chapitre 2 : Obligations des parties

1° : Obligations du concessionnaire forestier

: es en
: Ê 1e

Section

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d’infrastructures économiques et des services sociaux portent
spécialement sur (i) La construction, l’aménagement des routes ; (ii) la réfection,
l'équipement des installations hospitalières et scolaires; (iii) les facilités en
matière de transport des personnes et des biens. '

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu
des réunions de négociation en annexe 9), à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

- Construction, aménagement des routes :

Aucune route de désenclavement n’a été retenue Par la communauté
-_ Réfection, équipement des installations hospitalières et scolaires :

Aucune installation scolaire ou hospitalière n’a été retenue par la
communauté.

-_ Facilités en matière de transport des personnes et des biens :

> En ce qui concerne l’embarquement sur les pontons SODEFOR, un certain
nombre de règles sont applicables et acceptées par La communauté locale :
Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des
compagnies d’assurance, ce nombre est limité à 15 personnes par ponton.

‘Chaque personrie ést autorisée à embarquër avec'un maximüm de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers ou autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au
chef de chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d’ embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : Les travailleurs du gobééssion Weorestier ou Les

membres de leur famille

Passagers de priorité 2 : Les ayants droits coutumiers, ou un membre de leur
famille, avec lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
SODEFOR travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes
eu DE ë 4! à
> En ce qui concerne le transport terrestre, la Sodefor s’engage à autoriser ses
véhicules à prendre à leur bord, dans la mesure du possible, tout membre de
la communauté locale allant dans la même direction qu'eux.

Toutefois, cette autorisation ne concernera que les véhicules conçus pour
assurer un transport décent des personnes ( ex : jeep, bennes...).

Ce transport sera assuré dans le strict respect des normes et conditions des
assurances

- Autres:

Une maison de passage de 6 chambres
Une décortiqueuse à
re: sta «4 ÿ

Article 5 :

Comme indiqué à l’article 3 de l’annexe 2 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexe 10 des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1) les plans et spécifications des infrastructures, 2) leur localisation et
la désignation des bénéficiaires, 3) Le chronogramme prévisionnel de réalisation des
infrastructures et de fourniture des services ainsi que 4) Les coûts estimatifs s’y
rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative pour chaque tronçon concerné :

-__Le plan du tracé et Le kilométrage qui lui correspond ;
- La nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
- Les ouvrages d’art à installer (ponts, radiers, ..)-;

- Les engins et le matériel à mobiliser pour [a réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

-__ Les temps d’utilisation à prévoir pour chaque effin
<
- Les coûts d’utilisation correspondants par CA de

\ De

\ LL CCSRITE.. ;  —_—

Ë ÉD
TS ru ARTS,
EE A

Article 6 :

Les coûts d’entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans La mesure où ils vont devoir s’appliquer bien au-delà () de la
période d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de La communauté
locale ayant droit.

La prise en charge de ces coûts d’entretien et de maintenance des
infrastructures est assurée par le Fonds de Développement (cf. article 11), selon
U'un des mécanismes suivants (6) :

- affectation, châque annéé et quelle que Soit La Zone exploitée, de 5 % du
total des ristournes de manière à mutualiser Les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession ; un programme prévisionnel chiffré d'entretien et de
maintenance, sur Les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et/ou peuples autochtones riverains ayants-droit sur la concession
forestière est joint en annexe 11.

4

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans Le déploiement des personnels
administratifs, le Comité:de Gestion Local, prévuà l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur Les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

- Concernant les frais de fonctionnemént autres que les rémunérations des
personnels d'éducation et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement le transport depuis Kinshasa où une autre ville plus proche.

Article 9 :

A compétences égales, le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de La communauté locale

ee ER CENT :

TS
() le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qui eus ffue la RE

exploitée selon un programme de 25 assiettes annuelles de coupe et que | péripde d’ etant entre deux
see en coupe sur la même assiette annuelle sera précisément de 24 ans. |
é ) préciser le mécanisme retenu : mutualisationgdés coûts, provision etfequéekr ot re ue ;

es

Article 10 :

: eg ME Wa L . .
Conformément à l’article 44 du code forestier, lé concessionnaire forestier
s'engage à respecter l’exercice par la communauté locale des droits d'usage

traditionnels lui r

la pratique

econnus par la loi notamment :

le prélèvement de bois de chauffe ;
la récolte d
la récolte des plantes médicinales ;

es fruits sauvages et des chenilles ;

de la chasse et de la pêche-coutumières.

Les modalités d'exercice des droits définis à l’alinéa 1° ci-dessus sont définies

en annexe 12. Le

d'aménagement d

Article 11:

concessionnaire forestier s’engage à en faire mention dans le plan
e La concession.

ILest institué un fonds dénommé « Fonds de Développement » pour financer la

réalisation des in
prévues aux artic

Le Fonds de
d’une ristourne d

rastructures définies à l’article 4 ci-de

ssus ainsi que les dépenses
es 6'et 7. # :

i
4 ,

Développement est constitué du versement par Le concessionnaire
e deux à cinq dollars américains par mètre cube de bois d'œuvre

prélevé dans la concession forestière, selon le classement de l'essence concernée,
publié dans le guide opérationnel de La Direction Inventaire et Aménagement

Forestiers. Soit :
5 $/m° pour
4 $/m° pour
3 $/m° pour
2 $/m° pour
Les volumes

trimestrielles de p

Toutefois,

’afrormosia

es autres bois de classe 1
es bois de classe 2

es bois de classe 3 et 4

sous aubier de bois considérés sont portés sur les déclarations
roduction de bois d'œuvre.

pour, ‘permettre. . Le démagrage immédiat des travaux, le

concessionnaire forestier s'engage à dégager, à la signature du présent accord, un

préfinancement

de 10% du coût total des travaux d’infrastructures socio-

économiques (onze mille cinq cent dollars) présentés à l’article 4 ci-dessus.

A cet effet,

SODEFOR ouvre dans ses livres ce jour, 2 septembre 2011, un

compte spécial pour Le Groupement Ilongo et Le crédite d’un montant de mille cent

cinquante dollars
Ces 10% con

(1150 $).

stituent une avance sur les ristournes à verser sur Les volumes de

bois prélevés dans Le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou
5 assiettes annuelles de coupes et sont remboursabtes à La fin de la période

considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de La communauté locale. ; ., :

{

Sur demande de la communauté locale, le concessionnaire forestier accepte
qu’un représentant de la société civile fasse partie du CLG en qualité
d’'observateur.

Article 13 :

Outre un président désigné par les membres de la communauté locale et
travaillant sous la supervision du chef de la communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l’Administrateur
de Territoire.

Article 14 :

La Communauté locale a décidé de consigner le Fonds de Développement
auprès du concessionnaire forestier.

UE UE # ü 4 ;

Celui-ci s'engage à rendre accessibles Les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties.

Section 2 : Obligations de la communauté locale

\

Article 15 :

La communauté locale s'engage à concourir à la gestion durable de la
concession forestière et à contribuer à La pleine et libre jouissance par le
concessionnaire de ses droits.

Article 16 :

pr 12 s CRE a
La communauté locale s'engage à collaborer à la lutte contre le braconnage
et l'exploitation illégale dans la concession forestière et à sensibiliser ses membres
à cette fin.

Article 17 : .

La communauté locale s'engage à collaborer avec le concessionnaire forestier
pour maîtriser tout incendie survenu à l’intérieur de la forêt cancédée où dans une
aire herbeuse attenante à la susdite-forêt.

Article 18 :

La communauté locale s’engage à prendre toute disposition appropriée pour
que ses membres contribuent à la protection du personnel et du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un où plusieurs membres de la communauté locale,
entraîne réparation.

Article 19:

La communauté locale s’engage à collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour l'évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l’accès à des fins
illégales des susdites voies aux communautés. et/ou peuples autochtones non
riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer Le suivi et l'évaluation de l'exécution des engagements pris
en vertu du présent céntrat, il est institué un Corhité Local de Suivi‘ (CLS) ;
Article 21 :

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier et d’au moins trois
représentants élus de La çommunauté Locale en dehors des membres du CLG .

Les parties acceptent que l'ONG | représentée
par Mr () siège en qualité de membre effectif du CLS.

Article 22 :

Le CLS examine Le rapport trimestriel d’activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

Lpeut, en cas de besoin, ‘entendre .le président ‘ou tout autre membre du
CLG. :

L peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous Les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
l’une des parties au présent contrat. ‘

Ses décisions sont prises par consensus et sont consignées dans un procès-
verbal signé par tous les membres présents.

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont le taux
est fixé à 10 USS.

sit ri wo Ÿ

Les frais d’organisation des réunions des deux comités sont prélevés sur Le
Fonds de Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l’interprétation ou de l'exécution du présent
accord est, si possible, réglé al amiable entre Les Parties.
ë

À défaut d’un arrangement, es parties s "engagent à soumettre le litige à La
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.Au cas où le différend persiste, La partie non satisfaite peut saisir Le
tribunal compétent de droit commun.

Article 26 :
Pour l'exécution du présent contrat, la ‘communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27:

Le présent accord: produit ses.effets à la:date de sa signature par les parties
et l’Administrateur de Territoire en tant que témoin; Æk:garar la bonne
application du présent contrat. Il remplace et annule AG
existé entre les parties du présent age6rd.

Article 28 :

Le présent accord, est établi, en cinq (5) exemplaires originaux et remis à
chacune des parties, à l'Administrateur de Territoire, à l'administration forestière
provinciale et à l’administration centrale des forêts pour son annexion au contrat

de concession forestière.

Fait à Lileko, le 2 septembre 2011
Pour le concessionnaire forestier

Richard GARRIGUE Responsable de la Certification

Pour la communauté locale

Nom Qualité Village
KANDA KISANGANI Chef de Groupement
BOPINGI LOSASI VICTOR Chef de Village \ Ilongo 1
KANDA KISANGANI Chef de Terre : Iongo 1

| GOGOI PETEME (Madame) Chef de Terre : Ilongo 1
LOKUNDO SOKE ‘. | Chef de Terre : Iongo 1

| MOTO KITOKO 7 | chefdéTerre: | Ilongoi
BOSULU NDOMBE JOSE Chef de Terre : Ilongo 1

me ——
MBEA BANA MENAMA PIUS Chef de Village Bokpoloa
= :

| MOLI MOTIMBA Chef de Terre : Bokpoloa
MATALA JEANNE (absente) : a
représentée par BOSULU Chef de Terre : Bokpoloa
NDOMBE JOSE

| MANZEI NICOLAS (absent) Chef de Terre :

LINGUNGU GODE (absent)

Chef de Terre :

re CET
s'# #4

TOLOMBA LOMBA JP.

(absent) Chef de Village Liambe 1
NGUMA LUC (absent) Chef de Terre Liambe 1
MOLI KALALA (absent) Chef de Terre Liambe 1
: Lau
BITUMBA MARIE (Madame) | Chef de Terre Liambe 1
(absente) } |
pren
FOKO ANDRE (absent) Chef de Village Liambe 2
MAKAMBO FRANCOIS Chef de Terre Liambe 1 |

MAKAMBO LITUNGE

Membre et Président du
comité de négociation

LIMOO BALOMA (Madame)

Membre et Vice-' à 4
Président du comité de

négociation

BOPINGI LOSASI DEA comité de

MEFELA MOKOPE a ten come

LOKUNDE SOKE ado comité . . :
MBEYA BANAMENAMA ete comité de

SABITI ANDRE ein Comeldes

MOLI MOTIMBA Me ston comité de

BOPINGI VICTOR A comé ce. ea

BOSULU NDOMBE NE alon coriité 48 EL

BOSULU NARCISSE

Membre du comité de
négociation

\

Annexe 01
| Identification de la communauté

ILONGO
Concernée par les
4 premières AAC

de la garantie 020/03 :

} AA us

Identification de la communauté ILONGO pour les quatre premières Assiettes
Annuelles de Coupe (AAC) de la garantie 20/03 Sodefor

Groupement
Chef de Groupement KANDA KISANGANI

Village : Ilongo 1
Chef de Village : BOPINGI LOSASI VICTOR
Chefs de Terre : KANDA KISANGANI
GOGOI PETEME (Madame)
LOKUNDO SOKE
MOTO KITOKO
BOSULU NDOMBE JOSE
Village : Bokpoloa
Chef de Village : MBEA BANA MENAMA PIUS
Chefsde Terre : MOLI MOTIMBA
MATALA JEANNE (absente) représentée par BOSULU NDOMBE JOSE
MANZEI NICOLAS (absent)
LINGUNGU GODE (absent)
Village : Liambe 1
Chef de Village : TOLOMBA LOMBA J.P. (absent)
Chefs de Terre : NGUMA LUC (absent)
MOLI KALALA (absent)
BITUMBA MARIE (Madame) (absente)
Village : Liambe 2
Chef de Village : FOKO ANDRE (absent)
Chef de Terre : MAKAMBO FRANCOIS

Membres du Comité de Négociation

MAKAMBO LITUNGE Membre et Président du comité de négociation

LIMOO BALOMA (Madame) Membre et Vice-Président du comité de négociation

BOPINGI LOSASI Membre du comité de négociation

MEFELA MOKOPE Membre du comité de négociation

LOKUNDE SOKE Membre du comité de négociation

MBEYA BANAMENAMA Membre du comité de négociation *

SABITI ANDRE Membre du comité de négociation :
MOLI MOTIMBA Membre du comité de négociation / A
BOPINGI VICTOR Membre du comité de négociation

BOSULU NDOMBE Membre du comité de négociation

BOSULU NARCISSE Membre du comité de négociation

ELOMBO NGIMA Membre du comité de négociation (absent) !

RSR

Tr DE À
Le _…— llongo certffie, en date du 31 août 2011, qu'il fya pas de peuples äutochtofes sûr son
tarritnire _ 2 - > SN a
Annexe 02

Délégation de signature

du Gérant Statutaire à Richard Garrigue

EE

SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA - R.D.C.

Délégation de Signature

Je soussigné, JOSÉ ALBANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec le Groupement llongo pour la garantie 20/03.

Fait à Kinshasa le 13 juillet 2011

TIR et valoir ce que de droit

nue des Poids Lourds 2165 - KINSHASA - CIGOMBE- 7. —(
Fax : (00243) 88 40 011 - E-Mail : sdr.2165@ic.cd — N.R.C. 32414 - KIN — ID. NAT. K 254524 — IMP "EXP K 26458 T

æ
Annexe 03

Titre de la Garantie

020/CAB/MIN/AFF-ET/03

du 4 avril 2003

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES, .
ENVIRONNEMENT ET TOURISME

LE MINISTRE
É IONNEMENT

CONVENTION N° O%0 /cas/minyarr-eT/03 pu 0 + AVR 208

PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

QE 5 La République Démocratique du Congo, représentée par le
à Ministre des Affaires Fonclères, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

| ET ! La Société de Développement Forestier (SODEFOR), représentée
l par Monsieur José ALBANO MAIA TRINDADE,

#k ci-après dénommé l'Exploitant.
ERELIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-ol Constitutionnel
n°003 du 27 mal 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-lol Constitutionnel
n°074 du 25 mal 1998, le Décret-lol n°122 du 21 septembre 1999 ;

: Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
: juillet 1973 portant régime général des biens, régime foncier et Immobilier et régime
des’ sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-23i du 22 juillet
:1975:fixant les attributions du Département de l'Environnement, Conservation de la
” Nature et Tourisme; !

ER Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la y

‘Natüïe et Tourisme ;

ÎBx

“Dipartement de l'Environnement, Conservation de la N

LORIE
2

6 Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Fonclères, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utillsant toutes méthodes, directives et mesures dans l’utilisation des
ressourcés disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir Une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière premlère pour ses usines de transformation situées à Niokl, dans
la Province de Bañndundu et de Kinshasa, d'une capacité annuelle totale de 72.000
m3 de produits finis, nécessitant un approvisionnement en grumes de 240.000 m3.

@ Vu que l'Exploitant a répondu de façon satisfalsante aux critères et aux
procédures de la décision . n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

-Vu la demande de réaménagement des garanties d'approvisionnement
Antroduite par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lui

octroyant une garantie d'approvisionnement en remplacement de la garantie
couverte par la convention n° 007/02 du 02/04/2002 de 184.780 ha ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Atide1® : La garantie d'approvisionnement porte sur un volume théorique
9 annuel de 40:100 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Afrormosla 7.000
Sipo 4.400
Sapellt 6.800
Tiama | . 3.000
ea Kosipo 2.600
‘ Acajou d'Afrique 2.100
Iroko ‘2.000 Û
Bosse 400 :
Tola , 2.600
Dibetou 1.000
Mukulungu 4.006
Padouk | : 2.000
Lati 1.000
[ Essla 1.200

40.100

Ge : Ces bols seront prélevés dans une unité d'exploitation localisée
| comme ult :
| Proice _: Orientale District :_ Tshopo
{ Te'tolre .: Basoko Localité :

. Leu : Bloc Basoko Superficie : 181.000 ha
| Article 3 : Cette forêt ou portion de forêt est circonccrite dans les limites
suivantes :

| ‘ &uNord : Le tronçon de la route d'intérêt général compris entre les

villages Basall et Mombongo I en passant par les villages
Bongwange, Yamatua et Bolambo;

é. AuSud : La rivière Arüwimi, partie comprise entre la rivière Bunga
| 4 et le village Mongardjo ;
AÏESt : Le tronçon de la route d'intérêt général compris entre les

villages Môngandjo et Mombongo I ;

AlQuest : Le tronçon de la route d'intérêt secondaire et le sentier

i . compris entre les villages Basall et Bosenge, ensuite,
descendre la petite rivière près de Bosenge jusqu'à la

rivière Bunga, enfin suivre le cours de cette dernière

jusqu'à la rivière Aruwimi,

Article 4 : Les grumes alnsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à

l'exportation sulvant la réglementation en vigueur.
Aussi, aucune grume ne pourra être vendue à des tiers, à moins

d'autorisation écrite du Ministère.
à l'Exploitant les droits suivants sur son unité

&ticle 5 : Le Ministère accordera
d'exploitation :

5,1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

Î

\
-5,2Le droit de construire les Infrastructures nécessaires
exclusivement aux exploitations forestières, «sans préjudice des

droits reconnus aux tlers ;
Les Infrastructures routières construites par l'Exploitant sont

propriétés de l'Etat à la fin du contrat.
RENE >

5.3Le droit de flottage de radeaux et de navigatloñ*priée gun
cours d'eau et les lacs, ainsi que le droit d'utillsér fes toptes:

publiques pour transporter, à titre privé, des produits for stiers\

; | exploités ainsi que les prodults-de transformation. | <>
r., = é } LV 8m.

4

: En contre partle, l'Exploitant sera soumis, de façon Inconditionnelie,
aux obligations suivantes : |

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigüeur à la date de la signature de la
convention n° 007/02 du 02/04/2002;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet .de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commerclalisation et l'exportation des produits forestlers ;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables sl le volume sur pled le permet.

La présente convention est effective à la date de sa signature
jusqu'au mols d'avril 2027 .
/

Gus : Lé non respect d'une des clauses de la convention par l'exploitant
entraïinera la résillation Immédiate et automatique de la présente.

Fait à Kinshasa, le L 4 AVR. 2003

SIGNATAIRES AUTORISES

Monsieur José ALBA [AIA TRINDADE

Pour la SODEFOR
. æ&oute des Poids Lourds n° 2165
shasa/Gombe

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECN
Direction de la GF

Gouverneur de Province

. Coordinateur Provincsial de l'ECN:

1.
2.

_3
4.
5,
6

IT D'APPROVISONREMENT FORES
. | FSODEFOR
l'rerrifoire de Basoko

ge" CETSLO00E > =

|
[UP -@...

UP arec[//7777728.344H
| 14
LPERFICIE TOTALE: 209,34 4hq°)

j

4 Æ
ue s
ns.
NES RS

V7
pe

Annexe 04

Notification de la Convertibilité

Garantie
020/CAB/MIN/AFF-ET/03

Lettre n° 4381CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N°4#31 JCABIMIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
è asa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°128

Monsieur le Directeur Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°020/03 du
04/04/2003, située dans le Territoire de Basoko, Province Orientale remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.
#

Par conséquent, votre ‘titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à vous mettre en Contact
avec le Ministère de l’Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Directeur Gérant, l'expression de ma considéçation
distinguée. }

José E.B. ENDUNDO

Avenue Papa Neo (Es-des Cliniques) n°15 Kinshasw/Gombe
BP. 123481 E-mail : rde_mtacvayahoo.fr

—J
"Xe 05

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le, À À AQU 5]
MINISTERE DE L'ENVIRONNEMENT, L ü1]
CONSERVATION DE LA NATURE
ET TOURISME

N° O'BO/DIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis copie pour information à

- Monsieur le Ministre de l’Environiement,
Conservation de La Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la
Nature

- Monsieur le Directeur de la Gestion
Forestière

(TOUS) à Kinshasa/Gombe

Concerne: Transmission rapport des superficies
exploitables de vos titres forestiers

A Monsieur le Gérant Statutaire de
SODEFOR
à Kinshasa/Gombe

à

Monsieur Le Gérant Statutaire,

Par la présente, je vous transmets, en annexe de la présente, le raj port des
superficies exploitables de vos titres forestiers tel qu’établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la Localisation administrative de
ces titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de La présente et de ses annexe:, je vous
prie d’agréer, Monsieur le Gérant Statutaire, l’expression de mes sentiments
distingués.

Récapitulatif des superficies exploitables des titres forestiers de SODEFOR

N°DELA | TERRITOIRE BLOC | SUPERFICIE | SUPERFICIE | SUPERFICIE | SUPERFICIE
* | CONVENTION CONCEDEE | EXPLOITABLE | A LIMBALI | UTILES SANS
(HA) PUR (HA) _ | LIMBALI (HA)
1 | 06472000 OSHWE 1s0ko 157 000 121785 = 121 785
2_|018/2003 UBUNDU Maïko 190 000 153982 | 6789] 147193
3 |019/2003 KUTU Nioki- 38 000 79 613 L | 79613 |
Kutu |
4 | 6020/2003 BASOKO Basoko 181 000 173 200 6566. 166634,
5 [02172003 Kutu Madjoko 83 000 81 722 L 81 722
© | 02272003 OSHWE Nkaw 130000 97 930 88 930
° [7] 02372003 LISALA Lisala 170 000 15283 | 16281 | 99 002
8 | 02472003 OSHWE Bombuli 46 000 48 193 | [48 193
9 | 02572003 BUMBA Dua 168 000 65 388 1106 | 64282 |
10 | 02672003 INONGO/ Ntandem 160 350 106 795 209 106 586
LUKOLELA belo | _
11 | 02772003 BIKORO Bikoro 86 000 54229 54 229
12 | 02872003 OSHWE Bonkita 130 000 154 939 Ï 154939
13 | 02972003 OSHWE Bongimba 148 000 166 407 [=] 7 166407 |
14 | 03072003 OSHWE Lole 220 000 153 897 _ 153 897 |
15 | 03172003 OSHWE Nongeturi 107 500 130 627 7 130 627
16 | 03272003 INONGO isongo 113 900 104 910 = 104 910
[TOTAL DE — [2 129 350 T 808 900 39951 1768 949

Note : La superficie jugée exploitable s'élève à 1 768 949 ha soit 83,07% de la superficie
totale de l’ensemble des titres forestiers concédés à la SODEFOR.

Sébästien MAL

A

%

d
&\e
$

j

Annexe 06

Carte de

la Stratification

de la Garantie 020/03

TTOT I2NS IT ‘PSPYSUIN

LO0Z/01/Z0 np 65/24 tespue7 sebeuu 801106

08.1

Opel

uoissesuos sun CC]
euepucoss
epuceu sinou A/
aedousd
opuoreu nou A\/
48hno nessay
SebenA E

euenes ps

esnebeogieus }2104 DE

eue) Su 8p 18104
aBSidoiuIue uoZ

105 np uopedns20

400.12

LOPEZ

DT LA ZA L'LA7A
oYoseg - £0/07 HO1A00S UOISS22U09
juewseuuoisiAo1dde,p enjueie9 e] 2p uone21yne1}s

o8uo) np anbuvsowpq 2nbnqndoy

Annexe 07

Cartes de

Localisation de la

Garantie 020/03

République Démocratique du Congo
Localisation de la Garantie d'Approvisionnement 20/03

Concession SODEFOR

Kinshasa, Juillet 2011

Fond de carte: Map Link, Democratic Repuplic of the Congo (1 : 3 000 000)
TIOT IIS IT ‘DSDYSUIY LO0Z/0L/0 np 66/21 jespue7 sebeuwu] :891n0S

Er

ooseg - £0/0Z 10J2P0S enueie9 e| ep uonesi1e907

o$uo7 np anbuyvssouq an bnqndoy

Annexe 08

PV de délimitation et
Carte des Groupements
concernés par les quatre premières

Assiettes Annuelles de Coupe

de la Garantie 020/03

ITOTIUOF 67 ‘DSDYSUIY ZOOZ/L/9Z NP 6S/LLI 1espue7 seBeuu] :801n0$

DEbT SL.re 400.42 12074
ain ou 2 "pur eu opce | eUGopl | eu 0662Z | eu /çc9Z | 1101
auepucoss um 0c ok 0
[ ; L s eucc99 |EUCE99 | Dvv
&, … s eu9c99 |EU9C99 |€ Dvv
op eu 90€ s eugecp |EUGy99 |TOvY
ou EUYEZ | EUG9YL | EUCGEY | EUCGOO | L'OVY
” ofuo| | equoxr | efueyeg 18101
105 np uonedn390
me 9 D OBUOI, 710
suodsdo @
DEL b DVV vv DE,L
Sel e1eÿeg
eme
ELA 1Spel
N
V o6uoquop
obueso
DEbe SIDE 100.F2 SYET

ooSeg - £0/02 HO1A100OS UoOISSSIU09
sauowudnoif sep se2ejins 12 uonisod

o8u0) np anbyvs2ou2çq 2nbnqnud?y

Be a ads nat

Procès Verbal de Délimitation garantie 20/03 Sodefor
Eñtre les Groupements .AMMOQHBÆ.... et BAM AN GA.

Il est dressé ce jour, le.48..o8l&oAA procès verbal des délimitations entre
les groupements

KKQHGE. représenté par Monsieur Futrio MASAMBA.. NNJALE. Chef de
Groupement

BAaHAN représenté par Monsieur. Jron.-Robert . M&OMBA Chef de

Groupement

.détaché

AA 24 normes

Monsieur . LKAX PL... .KALE HE Ho Ti
MECNT

Les équipes de Sodefor ont relevé les coordonnées GPS, dont la liste figure en annexe,
de la limite séparant ces deux groupements.

Etaient présents pour attester de ces limites :
Groupement MHOURE .ROTIANRELE. MBARE.,. AMBO
MMRAMENL ue
Groupement BAHANGAL. KASA N Bo... DTANGA....
mere OH BAbE.. MON BELE MALE -
Pour le MECNT:  …HAAP1...KALE LihHoHo TI.

Faità NAMBoMBA.. le. 49.408. |....2011

Chef de Groupement Chef de Groupement
KKOHPE BAHANGA

Monsieur. LOTIAD Ko. LE .… Monsieur. MB. KAHENI Mousieur. LAS IN EO . {
LOL rire ja à

ju
Procès Verbal de Délimitation garantie 20/03 Sodefor
Entre les Groupements .LAAOMBÆ... et LLONER....

Il est dressé ce jour, le. AL DS. \8044. procès verbal des délimitations entre
les groupements

HIKDHPR£représenté par Monsieur fran.Grio MASAMBA. NOTALE Chef de

Groupement

FRODEDreprésenté par Monsieur Andre. KANDA..KISAN GAL. Chef de ==

Ann étre PRES

ot rs: oies à À
Lu RALELMMOMO.T.............détaché par le

MECNT

Les équipes de Sodefor ont relevé les cocrdonnées GPS, dont la liste figure en annexe
de la limite séparant ces deux groupemernis.

Etaient présents pour attester de ces limites :
Groupement HKOUBE: kon. NbEKOTE. 4 MANGELA

Edouard

Groupement IONOD.: BAFU Le. MENANA.ETLHO KELL.
Hasta PS A LE ESS NS PES =

Pour le MECNT : .MAAPI.....KRALELLME KO TL...

Chef de Groupement Chef de Groupement

Î \7,
Monsieur Eau. NEKo TE Monsieur. BA LE. MENAHA MonsieurEni ALA. |
À URITE

NE

4 Fr,
Procès Verbal de Délimitation garantie 20/03 Sodefor
Eûtre les Groupements ENG... et. BAHANGA..

Il est dressé ce jour, 1.49.|.08|20.4.4 Ses , procès verbal des délimitations entre
les groupements

TLoNGoreprésenté par Monsieur André MANAA. KiSANGA D Chef de

Groupement
BAtANSAreprésenté par Monsieur. {jeun Robert. MBEONNA Chef de
. _. Groupement | .
_ 7 Monsieur … KA A PL. LRALEU MORE Tà staché par le
MECNT

Les équipes de Sodefor ont relevé les coordonnées GPS, dont la liste figure en annexe,
de la limite séparant ces deux groupements.

Etaient présents pour attester de ces limites :

Groupement HN60. : .BAFUME.. MEDAHA 4. ETIHOKELL.

inner are ve OKAMBURALE
Pour le MECNT: KA P1..... KALEUIHOMOTI

ASIN D. CATA

Monsieur.

Annexe 09

Compte rendu de la réunion de
Négociation

entre
SODEFOR
et le Groupement Bahanga

du 30 août au 1° septembre 2011

Réunion de Négociation de la Clause Sociale du Cahier des Charges
Garantie 20/03 Basoko, Territoire de Basoko

Programme
Mardi 30 août 2011
[ Thème Intervenant Horaire
l'Accueil des participants / café Organisation 001 100 | 10H00 |
Prière, Hymne National de
Mot du Chef de Secteur Bongelima Mongandjo 10 100 | 10HI o |
Mot du Chef de Chefferie Wahanga \ h | omo | 10H 0
Mot du Chef de Groupement Bahanga JR. Ngonda 10H20 | 10H30 |
Mot du Chef de Groupement Ilongo Kisangani Mokisi LL 101130 | 10H40
Mot du Chef de Groupement Likombe Nzalis Mayamba oo 10H40 l10H50
Mot des ONG accompagnatrices Papy Molima E 1H10S | 11H20
Mot de la Sodefor Erasme Kiamfu | 11H35 |

111120

Mot de l’Administrateur du Territoire

Pascal Ntamonpalaze

ITH35

Présentation des participants

Participants

| Présentation du programme

Gabriel Mola

Déjeuner

Identification des parties prenantes aux négociations

Gabriel Mola

Exposé sur le cahier des charges

Erasme Kiamfu

11H50

Echange Ensemble des participants | | l
Synthèse et Clôture de la réunion Modérateur EL L O1 6HO0 | 16H1 5 |
Mercredi 31 août 2011

Thème Intervenant Horaire
Accueil des participants | Organisation 08H30 | 08H45
Lecture et adoption du PV du 30 août Secrétariat o8t 15 | 09H00
Lecture commentée de l’arrêté 023 : Gabriel Mola 09H00 | 10H30
Echange Ensemble des participants 10H30 11H00
Pause-café se 11H00 | 11H30
Présentation des besoins de la population des trois Présidents comités de EL ll tu sg: 13H00
groupements négociation
Déjeuner S % 13H00 | 14H00
Evaluation chiffrée des projets Erasme Kiamfu 15H00

Choix des infrastructures dans les trois groupements
(travail en sous-groupes)

Comités de négociation

Ajustement des budgets

Etablissement planning des réalisations

Présidents comités de 8
ituti i - Le AASSILON
Restitution du travail des sous-groupes négociation { i 1390
Erasme Kiamfu l ‘0
Erasme Kiamfu \

FER Uo
ke H00

Synthèse et Clôture de la réunion

Modérateur

ZT A TE

7

Jeudi 1” septembre 2011

Thème Intervenant Horaire

Accueil des participants Organisation 08H00 | 08H30
Lecture et adoption du PV du 31 août Secrétariat 08H30 | 09H00
Lecture des clauses sociales complétées Gabriel Mola 9 H00 | 10H00
l'Election des Comités de Gestion et de Suivi Modérateur 10H00 | 10H30
Pause-café 16H30 | 11H00
Signature Personnes concernées 1 1100 12H30
Mot du Chef de Groupement Bahanga JR: Ngonda 121130 | 12H40

| Mot du Chef de Groupement [longo Kisangani Mokisi 121140 | 12H50
Mot du Chef de Groupement Likombe Nzalis Mayamba 12H50 | 13H00
Mot du Chef de Secteur Bongelima Mongandjo 13H00 | 13H10
Mot du Chef de Chefferie Wahanga 13H10 | 13H20
Mot de clôture de la Sodefor Erasme Kiamfu 13H20 | 13H30
Clôture de la réunion AT Pascal Ntamonpalaze 13H30 | 13H45
Déjeuner . 13H45 | 15H00

PROCES VERBAL DE LA PREMIERE JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE 20/03 ENTRE
LA SOCIETE de DEVELOPPEMENT FORESTIER, SODEFOR, ET L
GROUPEMENTS BAHANGA, ILONGO ET LIKOMBE DANS LE SECTEUR
BANGELEMA MONGANDJO ET LA CHEFFERIE WAHANGA, TERRITOIRE DE
BASOKO, PROVINCE ORIENTALE.

Il s’est tenue, ce mardi le trentième jour du mois d° août 2011, à Lileko, localité
située dans le Groupement Mongandjo, Secteur Bangelema Mongandjo, Territoire de
Basoko, la première journée des négociations de clause de cahier des charges entre Ia
Société de Développement Forestier, SODEFOR et les communautés locales des
Groupements Bahanga, Ilongo et Likombe, sous le hangar construit à ce effet dans la
cour de l'Ecole Primaire Bahonga.

La première séance a été ouverte par l’'Hymne national exécuté sous la conduite
du modérateur, Monsieur Célestin Raoul BAMONGOYO, hymne suivi d’une prière dite
par monsieur Victor Magboloka, catéchiste de Lileko.

L’équipe du secrétariat de ces assises s’est présentée de la manière suivante :

> Modérateur : Monsieur Célestin RAOUL BAMONGOYO, Coordonnateur du
Conseil pour la Défense des droits des Communautés et la Protection de
l'Environnement, CDPE

> Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des Etudes
et des Questions de savoir endogènes des Peuples Autochtones Pygmées au sein
de l'Organisation d’Accompagnement et d’Appui aux Pygmées, OSAPY

Les activités de la journée se sont déroulées en cinq temps forts repartis de la
manière suivante :

L. Mots de circonstance des autorités

Il. Présentation des participants

III. Présentation du programme de processus

IV. Identification des parties prenantes aux négociations
V. Synthèse et clôture de la journée

L Mots de circonstance des autorités

Le modérateur, Monsieur Célestin Raoul BAMONGOYO à invité tour à tour les
autorités pour dire chacune son mot de circonstance.
matière de la forêt et a appelé sa population au respect des engagements ct à la sagesse
tout au long des assises.

Monsieur MOKISI KISANGANI, chef de Groupement Ilongo, comme son
prédécesseur, très ravi de joie pour la circonstance, a appelé toutes les communautés
réunies à l’ordre et à la tolérance mutuelle lors de ces assises. Il a invité, une fois de plus,
les communautés à faire preuve de la sagesse et de l’intelligence que de se livrer aux
contradictions internes au risque de rater leurs objectifs.

Monsieur NZALIS MAYAMBA, chef de groupement Likombe, lui, a demandé
aux autorités de la place et la société civile de leur porté mains fortes en vue de
renforcer leurs capacités pour la compréhension du processus afin de bien orienter leurs
besoins. II a ensuite invité les deux parties à l’acceptation mutuelle envue d’arriver à un
aboutissement heureux et harmonieux lors de ces négociations.

Quant à Monsieur Erasme KIAMFU, délégué de la Société de Développement
Forestier, SODEFOR, il a commencé par remercier les communautés pour avoir
rehaussé leur présence à ces assises. Il a, En effet, rappelé aux communautés les résultats
auxquels ils avaient abouti lors des rencontres tenues du 13 au 14 Août 2011. Il a
terminé son mon par formuler le vœu de tolérance et de volonté construct
parties. l

'e aux deux

Enfin, Monsieur Dénis ANDAFELO YENGA MOSONGO, s’est, au nom de
l’Administrateur du Territoire en mission et au sien propre, déclaré très joye eux de la
circonstance et a souhaité la bienvenue à toutes les parties prenantes à ces : s. Îla
interpelé la conscience de sa population au savoir -faire et savoir- être tout au long de
ce processus. Il a comparé leur forêt à une jolie fille bien élevée sollicitée en mariage par
un homme, mariage pour lequel le rite doit être fait pour un heureux avenir. Pour clore,
1 à invité sa population à la sagesse, à revendiquer les vrais problèmes au profi
génération présente et future. Ainsi donc, il a déc
négociations. F

de la

é ouvertes les activités de ces

I. Présentation des participants aux négociations de la clause sociale

Le modérateur de la séance, Monsieur Célestin Raoul BAMONGOYO, x invité
tour à tour les participants aux assises à se présenter mutuellement en vue d’une
connaître pour un bon déroulement des activités.

IL. Présentation de programme du processus de négociation

Sous la facilitation du modérateur, le président de la Fédération des industrielles
du Bois, FIB, Monsieur Gabriel MOLA, a été invité pour présenter le programme de
ces assises. En

A cet effet, monsieur MOLA a commencé par présenter les”
Ja délégation pour le retard LV r2 est indépendant à 1$ bone voionté de Le

TZ

délégation tout comme de la communauté. Il a ensuite procédé d’une manière suecinete
à la lecture du programme pour les trois jours de ce processus. Il sied de signaler que
lorateur a, d’une manière anticipative, survoler le contenu de l'arrêté 023, comment
procéder à l’évaluation des besoins, et la gestion de temps.

IV. Identification des parties prenantes aux négociations

L'identification des parties prenantes a consisté à la validation des mandats des
tous les délégués aux négociations des clauses sociales de cahier des charges entre les
communautés locales des groupements Ilongo, Likombe et Bahanga ainsi que ceux de
l'Entreprise SODEFOR.

Deux phases importantes devraient caractériser cette étape, notamment :

> L'identification des délégués des communautés et de la
SODEFOR conviés aux négociations.
> Désignation des membres de comité de négociation

Dans la première étape, on a fallu procéder à l’identification du délégué de
SODEFOR à travers la lecture de la lettre de la garantie, notification du titre pour
s’appesantir sur la délégation du pouvoir et du mandant confiée à monsieur Richard
GUARRIGUE.

Quant aux communautés, après vérification faite, il s’est avéré que certains
délégués, dont les membres de la communauté de groupement Bahanga sélectionnés
pour la négociation n’étaient pas encore arrivés au lieu indiqué pour la négociation. Cela
étant, il a été alors jugé important de sursoir cette activité pour attendre les autres
délégués pour qu’ils bénéficient de la confiance de tous. Quelques litiges ont pour
autant persister quant à l’identification des chefs de terre de quatre assiettes retenues
pour les quatre premières années d’exploitation et la maîtrise des limites exploitables
pour le Groupement Ilongo.

Ainsi donc les cartes de quatre assiettes ont été imprimées et distribuées aux

membres de deux groupements présents, Ilongo et Likombe pour Panalyse afin de lever
certaines équivoques.

C'gst sur se point que s'est clôturée ia journée et un repas a été affert à tous les
participants à la satisfaction de tous. : :

La secrétaire rapporteur
A

Chargée des études et questions des s4woirs
autochtones pygrées /O8

PROCES VERBAL DE LA DEUXIEME JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE 20/03 ENTRE
LA SOCIETE de DEVELOPPEMENT FORESTIER, SODEFOR, ET LES
GROUPEMENTS BAHANGA, ILONGO ET LIKOMBE DANS LE SE EUR
BANGELEMA MONGANDJO ET LA CHEFFERIE WAHANGA, TERRITOIRE DE
BASOKO, PROVINCE ORIENTALE.

:S

Il s’est tenue, ce mercredi le trente et unième jour du mois d’ août 2011, à
Lileko, localité située dans le Groupement Mongandijo, Secteur Bangelema Mongandijo,
Territoire de Basoko, la deuxième journée des négociations de clause de cahier des
charges entre la Société de Développement Forestier, SODEFOR, et les communautés
locales des Groupements Bahanga, Ilongo et Likombe, sous le hangar construit à ce effet
dans la cour de l'Ecole Primaire Bahonga.

La séance de cette journée a commencé par l’accueil des participants suivie d’une brève
prière dite par Monsieur MUSAFIRI Paul, Pasteur de la 21° CNCA à Bahanga 1.

Le déroulement des activités de ces assises a été facilité par :

> .Modérateur: Monsieur Célestin Raoul BAMONGOYO, Coordonnateur du
CDPE (Conseil pour la Défense des droits des communautés et fa Prot
l'Environnement),

> Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des études
et des questions de savoir endogènes des peuples autochtones pygmées au sein de

POSAPY (Organisation d’Accompagnement et d’Appui aux Pygmées),

tion de

Les points suivants ont constitué l’ossature de la journée, à savoir :

L Lecture et adoption du PV de la journée du 30 Août 2011

IL. Poursuite de la validation des mandats des membres de trois groupements
conviés aux négociations

IH. Exposé sur le cahier des charges

IV. Lecture commentée de l’arrêté 023

V. Synthèse de la journée

1 Lecture et adoption du P. V de la journée du 30 Août 2011.

Madame Marie BOUNDAWANA, rapporteur de séance a donné l'économie du
procès verbal des activités de la première journée à la satisfaction de tous les
participants. Néanmoins quelques amendements de fond et de formes avaient été
formulés pour l'enrichissement de ce celui-ci, amendements à l'issue desquels ce P.V, à
été adopté.

I. Poursuite de la validation des mandats des membres de trois groupements
conviés aux négociations

Cette phase a été caractérisée par deux étapes importantes à savoir :
Ÿ Identisation et validation des mandats des membres des communautés
de trois groupements
Ÿ Désignation des membres de trois comités de négociation

L'étape de Pidentification et validation des mandants des délégués des
Groupements Bahanga et Ilongo s’était déroulée sans beaucoup trop de contestation
interne, tandis que celle du Groupement Likombe a été émaillée par plusieurs
incompréhensions de la part de certains membres des communautés, qui ne se sont pas
accordés sur leur représentativité. Il a bien fallu beaucoup d’explication de la part des
intervenants pour que les uns et les autres comprennent que la surface exploitable pour
la première assiette de quatre ans ne concerne pas tous les villages comme ils
l’attendaient. Il s’est relevé, lors de cet exercice, que certains chefs de terre qui sont
concernés par la coupe dans Ia première assiette n’étaient pas invi
membres des communautés présents aux négociations les ont coopté
liste définitive a été dressée à cet effet.

Ainsi done, Îles

nee tenante et la

A Pissue de Pidentification et de la validation des mandats des délégués
communautaires, trois comités de négociation avaient été mis en place dont la
composition ci-après :

A. Groupement BAHANGA:
Président : Monsieur YENGA BOLITA
Vice président : Monsieur ABANDA DJAMONGO
Membres : 24 personnes

B. Groupement ILONGO
Président : Monsieur MAKAMBO LITUNGE François
Vice présidente : Madame LIMOO BALOMA
Membres : 28 personnes

C. Groupement LIKOMBE

Président : YENGA MBOSILA
Vice-président : LOKUMETE ASIMBO
Membres : 17 personnes.

<>
HIT. Exposé sur le cahier de charge.

L’exposé sur le cahier de charge avait été animé par Messieurs Erasme KIAMFU
complété par monsieur Richard GARRIGUE, tous délégués de la SODEFOR, qui, à
laide du retro projecteur, ont expliqué tour à tour le contenu de cahier de charge, qui
est réparti en deux parties essentielles, à savoir :

Ÿ_ Le plan de gestion,
Ÿ_ La clause sociale

A. Le plan de gestion

Les orateurs ont commencé par informer les participants que le plan de gestion

est un processus long et coûteux qui dépend de la clause sociale. His ont défini les

concepts suivants :

La surface à exploiter chaque année (AAC)

L’endroit où se situeront les AAC

Les volumes qui seront extraits

et, le montant des redevances qui seront versées dans le fond de développement
local pour la réalisation des infrastructures socioéconomiques de base dans les
trois groupements.

SKK

Ils ont, en outre, fait savoir aux participants que ce plan de gestion se rapporte à
lPévaluation de volume de cubage extrait d’une concession.

En poursuivant leur exposé, ils ont situé la garantie 20/03 dont il est question et qui se situe sur
la rive droite de la rivière Aruwimi, affluent du fleuve Congo, en amont de la ville de
Basoko dans la Province Orientale. Elle a une surface totale de 181 000 hectares dont la surface
nts tableaux des

exploitable est évaluée à 166.634 ha. Ils ont passé aussi en revue les di
essences se trouvant dans ladite garantie tout en précisant leur valeur marchande, Les tableaux
synoptiques des valeurs marchandes pour ces trois groupements ont été présentés el ies volumes
prévisionnels pour les trois Groupement dont leur situation globale se présentent de {a manière
suivante :

- Groupement .Bahanga : 22558 ha exploitables pour,la première assiette avec
une estimation de production de 108765 m° pour une valeur de dollars américains
445.862 ;

- Groupement Ilongo : 2504 ha exploitables pour la ne
estimation de production de 12.251 m° pour une valeur de dollars anpfét

- Groupement Likombe: 1465 ha exploitables aveg une € tit
production de 7.066 m° pour yné valeur de dollars américains de 28.966. ù

Cet exposé a été sanctionné par un jeu des questions-réponses dont les principales
se résument aux :
1. Questions relatives à l'ajustement des projets des besoins par rapport au cubage
réellement exploité
2. L'exploitation par la société des essences non sélectionnées dans sa liste
prévisionnelle
. Dommage causé dans un champ ou sur une bête par l’enjeu pendant la coupe ou
le transport des grumes
. Respect des normes environnementales par la société (reboisement)
. L’adaptation des noms scientifiques des essences aux appellations locales
. L'écart entre la valeur prévisionnelle communiquée à Basoko et celle
communiquée à Lileko
. Questions de limites entre fes groupements
. Ce que prévoit l’arrêté 023 quant à ce qui concerne les bénéfices au profit des
ayants droits
9. Ce que l’arrêté prévoit en matière d’arbres à usage traditionnel
10. Questions relatives à Pexploitation des arbres se trouvant dans les marécages
11. Questions relatives au prix fixé par essence
12. Question relatives à la prospection et à l'identification des essence:
par la société pour la coupe
13. Questions relatives à Pexploitation illicite des arbres dans la concession par des
tierces personnes

aus

CR

sélectionnées

Les réponses à toutes ces préoccupations ont été données par monsieur Erasme
KIAMEU, complété par monsieur Richard GARRIGUE à satisfaction des uns et des
autres.

Cependant, pour une compréhension partagée sur Pécart entre la valeur prévisionnelle
communiquée à Basoko et celle communiqué à Lileko, monsieur Richard GARRIGUE a
procédé par une explication illustrative sur les cubages prévisionnel et les valeurs en
dollars américains. Certes que cet exercice intellectuel a été scientifique, mais il a permis
aux uns et aux autres d'émettre sur la même longueur d’onde.

IV. Lecture commentée de larrêté 023.

Le modérateur a invité Monsieur Gabriel MOLA, Président de la Fédération des
Industrielles du Bois, FIB, pour donner l’économie de l’arrêté 023. Ce dernier a
procédé à la lecture intégrale et explicative dudit arrêté tout en insistant sur les articles
suivants :

3 relatif à la modification de clause sociale de cahier de charge entre les
deux parties

Ÿ 4 relatif aux obligations spécifiques légales, telles que prescrites par
l'article 89 alinéa3, point C du code forestier, incombant au |
concessionnaire forestier en matière d’infrastructures économiques et

des services sociaux
Ÿ 5 relatif aux engagements du concessionnaire sur la spé
infrastructures, localisation et désignation des” #bé QE
chronogramme pré visionnaire des infrastructures et des fournitule

l Ÿ_ 6 relatif aux coûts d’entretien de maintenance des infrastructures selon
les dispositions reprises sur Particle 11 du document sous l'analyse,

Ÿ 7 relatif à la responsabilité de PEtat aux infrastructures scolaires et
sanitaires réalisées par la société en faveur de la communauté riveraine,

Ÿ 8 relatif à la volonté de concessionnaire de contribuer soit au transport des
fournitures sanitaires et scolaires, soit à la suppléance de prise en charge
des personnels des dits services,

Ÿ_9 relatif à l'engagement des membres de la communauté riveraine,

Ÿ_10 relatif aux droits d’usage traditionnel conforment à l’article 44 du code
forestier,

Ÿ 11 relatifs à l'institution de fons de développement pour le financement de
la réalisation des infrastructures définies à Particle 4 du document sous
Pexamen,

12 relatif à la gestion de fonds de développement,

Ÿ 15 relatifs à l'engagement de la communauté locale de concourir à la
gestion rationnelle et durable de la concession,

Ÿ 17, 18, 19 relatif à l'engagement de la communauté à la protection de la
concession en cas danger, la protection des patrimoines et du personnel de
Pexploitant,

Ÿ 20,21 relatif au suivi de exécution de clause sociale de cahier de charge
et des parties prenantes au comité local de suivi,

21,22, 23,24 relatif aux obligations et droits des comités locaux de suivi et
comité local de gestion ainsi que leurs droits,

Ÿ_ 25, 26 relatif au règlement des litiges

Cet exposé a suscité un intérêt auprès des participants et a été sanctionné par un
jeu des questions réponses centré sur les préoccupations suivantes :

“ Questions relatives aux litiges liés au non exécution de cahier des charges
précédents pour le Groupement Likombe (écoles et routes) par la société
FORABOLA ;

“ La disponibilité de la Sodefor à réaliser tous ses engagements dans les
trois groupements qui constituent la première assiette ;

Questions relatives aux dispositions réservées par l'arrêté 023 par rapport
aux arbres à usage traditionnels ;

% Questions relatives à la construction et/ou réhabilitation des routes par
rapport au fonds de développement local

Le contenu de l’alinéa 2 de l’article 9 intitulé : Autres.

% Questions relatives au recrutement des agents et techniciens. Jocarux

# Questions relatives aux arbres à usages traditionnel ef

chenilles, Parbre pour la fabrication des pirogues, etc, Ai |

L’orateur de séance, Monsieur Gabriel MOLA, président/ ue { fa Fédéafon des
Industrielles du Bois, FIB, a 2x éponau de façon satisfaisante, à toktes peer

2 ASE |

nsable de la

posées et s’est fait complété par Monsieur Richard GARRIGUE, res
certification.

Quant aux arbres à chenilles et pour la fabrication des pirogues, Monsieur
Richard Garrigue a fait mention d’une disposition prise entre La société et les
communautés locales dans le territoire d’Oshwe, laquelle disposition à déterminé les
modalités d’exploitation de ses essences.

V. Synthèse de Ia journée
Le Modérateur, Monsieur Célestin Raoul BAMONGOYO, à donné ctuie a
synthèse des activités et interventions de la journée et levée à séance et cela vers 18

la salle des

heures 30° tout en invitant toutes les parties prenantes à se présenter dar
négociations demain jeudi 01 septembre 2011 à 8 heures 30 pour la poursuite et la fin
des travaux.

Fait à Lileko, le 31 août 2011

Pour le secréty}yat

Marie BOUMDAWANA VAIFONO

Chargée des études et questions des savoirs em
autochtones pygmé

Le Modéra

ÉQ d î N 6 Vo. n
° | 2 L re
- | TS
LL Sti \e À DE Denis AT DAFELO YENG:

Ka

, PROCES VERBAL DE DESIGNATION DEE MEMBRES DU COMITES DE

NEGOCIATION DES COMMUNAUTES DU GROUPEMENT ILONGO, SECTEUR

BANGELEMA MONGANDJO EN TERRITOIRE DE BASOKO

L’an deux mille onze, le trente et unième jour du mois d'août, à 11 heu
sous le hangar construit à cet effet dans la cour de l'Ecole Primaire Bahonga s la Lc
Lileko, nous, délégués de la Communauté du Groupement ILONGO pour la négociation des
clauses sociales de cahier des charges avec la Société de Développement Forestier,

locales

SODEFOR, avons désigné de commun accord et à l’unanimité les personnes dont les noms
suivent en qualité de :

1. Monsieur MAKAMBO LITUNGE François: Président du Comité de
Négociation
2. Madame LIMOO BOLAMEA : Vice-présidente du Comité de Négociation.

En foi de quoi, nous avons dressé ce procès verbal pour valoir à qui de droit au jour et an que
dessus.

LES DELEGUES DE LA COMMUNAUTE DU GROUPEMENT ILONGO

N° NOMS ET POSTNOMS FONCTION SIGNATURES _|
01 KANDA KISANGANI Chef de groupement et membre
02 BOPINGI LOSASI Victor Chef du village et Membre
03 | GOGOI PETEME Chef de terre et Membre
04 | LOKUNDO SOKE Chef de terre et Membre
05 | MOTO KITOKO _] Chef de terre et Membre"
06 | BOSULU NDOMBE Josée Chef de terre et Membre
[07 MBEA BANA MENAMA Pius Chef du village et Membre
08 | MOLIMOTIMBA Chef de terre et Membre
[09 | MATALA Jeanne Chef de terre et Membre
10 MANZEI Nicolas : Chef de terre et Membre
11 LINGUNGU Gode Chef de terre et Membre : :
12 TOLOMBA LOMBA JP Chef du village et Membre nn _|
13 NGUMA Luc Chef de terre et Membre | : |
14 | MOLIKALALA _| Chef de terre et Membre | ___
[15 BITUMBA Marie Chef de terre et Membre Î _|
[16 FOKO André Chef du village et Membre
17 MAKAMBO LITUNGE François | Chef de terre et président CN T7
18 LIMOO BALOMA Vice présiderite CN
19 MEFELA MOKOPE Membre
20 SABITI André Membre
21 BOSULU Narcisse Membre
22 ELONGO NGIMA Membre

)
\
k
PROCES VERBAL DE LA TROISIEME JOURNEE DE NEGOCIATION DE LA
CLAUSE SOCIALE DE CAHIER DE CHARGE DE LA GARANTIE 20/03 ENTRE LA
société forestière et agricole de la m’bola, FORABOLA ET LES GROUPEMENTS
BAHANGA, ILONGO ET LIKOMBE DANS LE BANGELEMA MONGANDIO
TERRITOIRE DE BASOKO, PROVINCE ORIENTALE.

L'an deux mille onze, le premier jour du mois de septembre, il s’est tenu sous le hangar
construit dans la cour de l’Ecole Primaire Bahonga dans la localité de Lileko. la troisième
journée des négociations de la clause sociale de cahier de charge entre la société de
Développement Forestier, SODEFOR, et les Groupements de Bahanga, Hongo et Likombe
dans le secteur de Bangelema Mongandjo.

La séance de cette journée a commencé par l’accueil des participants suivie d’une brève prière
dite par Monsieur Victor Magboloka, catéchiste de Lileko.

4

Le déroulement des activités de ces assises a été facilité par :

> Modérateur : Monsieur Célestin BAMONGOYO RAOUL Coordonnateur du CDPE
(Conseil pour la Défense des droits des communautés et la Protection de

l'Environnement),

+ Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Char
questions de savoir endogènes des peuples autochtones pyemées au sein de l'OSAPY
(Organisation d’Accompagnement et d’Appui aux Pygmées).

sée des études et des

Les points suivants ont constitué l’ossature de la journée, à savoir :

I Lecture et adoption du PV de la journée du 23 Août 2011

résentation de projets des besoins de trois groupements

IL. Evaluation chiffrée des projets

IV. Ajustement des budgets L

V. Travail en sous- groupe pour choix des infrastructures dans les trois groupements
VL. Restitution du travail des sous-groupes à la plénière

VIL. Etablissement de planning des réalisations

VIH. Lecture synthèse de la journée

I. Lecture et adoption du PV dela j journée 31 Août 2011
Madame Marie BOUNDAWANA, Tapporteur de la séance a donné
l’économie du procès verbal des activités de la journée du 31 Août 2011à la
satisfaction de tous les participants, lequel PV a été adopté moyennant
quelques amendements de fond et de forme. °

IL. Présentation des projets des besoins de trois groupem
Pour ce faire, le modérateur a invité les présidents de comité

. . %
groupements de présenter leurs-projets des besoins. Noton que: ma &
de cahier des charges et dgT'arrêté 023, qüelques incomp éheusions sistaien

tant dans la tête de certains membres des communautés. Il 4 fallu encore donne

certains éclaircissements pour lever les équivoques. Cela

les projets des

besoins de trois groupements se présentent de la manière suivante
1. Groupement Bahanga :

Ÿ_ Construction de centre de santé plus mobilier

K

Construction d’une école primaire de huit salles plus bureau et

Y Construction d’une école secondaire de six salles plus un

mobilier
Ÿ_ Des Eglises plus mobilier et leurs gîtes
Ÿ Ouverture d’une route de Yamomba à Bunga
Ÿ. Jeter cinq ports en matériaux durable dont un sur la rivière Miholi. deux
sur la rivière lohuw

un sur Mosayo el un sur la rivière bunga
Ÿ_ Installation une rizerie dans chaque localité

Ÿ Installation d’une antenne de radio dans le cl
Bahanga

Ÿ Construction d’une miaison en matériaux durables pour le chef de
groupement

Ÿ_ Octroie de 1000 tôles aux chefs du village

Ÿ 5 presses à briques

Ÿ 2 moteurs hors bord 40ch.

Ÿ 500 machettes

Ÿ_ 5 roulons de câble ancien

Ÿ Aménagement des terrains de foot Ball

Ÿ Construction d’une route qui relie Asada et Mongandit

2. Groupement Ilongo :

Ÿ Construction d’une école primaire de 6 salles, direction plus installations
sanitaires bien équipé à [longo [
Construction d’une école secondaire de 6 salles. L préfecture plus des

NN

installations sanitaires à Liambe
Forage de 5 puits d’eau dans les cinq villages
Construction d’un centre de santé

1 machine décortiqueuse plus un générateur de 10 K\W
Ouverture Ilongo -Bolikango Mabay

et Bomboma -Liambe

Un moteur hors bord Yamaha de 25 cv

Construction du pont Longa ‘

Construction d’une maison d’accueille de 6 chambres à Hongo

Transport des ayants droits co ë

Construction d’une maison de chef de secteur et camps de personnel à

LES KE KR K

Mongandjo
Réflexion de maisons des administrateurs au chef #

S

Basoko

Ÿ Prise en charge d’au moins 5 enfants originaires d’Ilongo aux études
supérieures et universitaires

3. Groupement de Likombe :

Ÿ_ Construction d’une école primaire de 6 salles, plus bureau à Yambomba
Ÿ_ Un moulin à Yambomba

HI. Evaluation chiffrée des projets
Sous la facilitation de monsieur Célestin BAMONGOYO. le modérateur,
monsieur Erasme KIAMFU, le représentant de la SODEFOR à été invité pour
ce fait. En effet, monsieur Erasme KIAMFU a commencé par illuster quelques
infrastructures réalisées en faveur des communautés riveraines dans d’autres
sites et les coûts y afférents en vue de donner aux communautés une idée sur le
coût de leur projet. Partant de cette présentation des œuvres réalisées par la
société dans d’autres sites, les coûts moyens se pr

Pour une école de 6 salles 32000 dollar américains

Pour un centre de santé 5155 dollars américains

Pour un pont ; le coût moyen est de 8800 dollars américains

4. Pour une route, 3520 dollars américains par kilomètre

ntent comme sui :

WU D —

Après cette analyse antérieure, monsieur Erasme KIAMFU, le représentant de la SODEFOR
a procédé à l'évaluation chiffrée des projets des trois groupements. Ce dernier à pris soin de
présenter de manière succincte les valeurs des besoins proposés par les trois communautés
dont les coûts se présentent comme suit :

N° | Groupement Coûts des besoins à
| |
[01 Bahanga 555.523 $ - 109.661 $
02 | Hongo 268.110 $ = 217.889$ |
st DE . LA À
103 | Likombe . 39.962 $ 28.966 $$ = 10.996
CL P a] |
L Travail en sous- groupe pour choix des infrastructures dans les trois
groupements

Après l'évaluation participative des projets des besoins de trois groupements (Bahange,
llongo et Likombe) par monsieur Erasme KIAMFU, le modérateur a accordé 30 minutes aux
ois groupements pour analyser et ajuster de budget, faire un choix raisonné
infrastructures ainsi que l’identification de milieux d'implantation.

des

IL. Restitution du travail des sous-groupes à la plénière

A l'issue de la concertation de trois groupements chacun à ce qui le co
des comités des négociations ont présenté tour à tour les résultats gi
les contenus maximums se trouvent dans les trois tableaux ci-dessous.
1. Pour le groupement Bahanga :

|
|
Bahanga 1 | Bahanga 2 Iboi | Basali | Bogbava
| | l
| | Lo
42.000 $ - - -| -
32.000 $ -| - .|
|
850$! 850$ 850$: -
Centre de | n
ant [ : : _ L  _
Machettes 375$ 375$ - 375$
WC - - - -|
oran —+——
Maison chef 8.000 $ L : :
groupement |
Hors bord 9.000 $1 [ EE “| -|
|Masonchet | —— L
| Maison chef L L _ 8.000 $ :
Machine à Î RS L a
Machine à 200 $ 100 $ 100 $ 100$. 100 $
[brique _ 2 | | a
1.560 $ 1.560 $ 1.560 $ 1.560$|
{Routes a -| =
Rizeri | 3.500 $ 3.500 $ : =| -
| 262.717 $
Equilibre financier pour Bahanga
1 L G Fe
Crédit Débit |
97 |
[Fond de développement AAC1 931 : }
| 85 |
Fond de développement AAC2 142
|Fond de développement AAC3 __131010 |
| Fond de développement AAC4 1311491 L
| Total recettes ‘_| ___ 445862 | LT |

| Frais de gestion et de suivi
110%

Frais d'entretien des infrastructures 5%

Demandes

Total Dépenses

Solde disponible : >

PE

Equilibre financier pour Likombe

: Crédit Débit |
| Fond de développement AAC1 28 966
Fond de développement AAC2 - :
Fond de développement AAC3 :
Fond de développement AAC4 dé, “of Ë- |
Total recettes 28 966
Frais de gestion et de suivi 2 |
10% 897 |
1
Frais d'entretien des infrastructures 5% 620 |
32
Demandes 400 _
| | 36:
L : Total Dépenses 917
: MANQUANT h L- 7951

IL. Etablissement de planning des réalisations

A cette phase, monsieur Erasme KIAMFU, complété par monsieur Richard GUARRIGUE ont
procédé à la lecture argumentée de la proposition de plan de réalisation des projets de deux
communautés. Moyennant quelques amendements de fond et de forme, les plannings de
groupements ont été globalement adoptés. Les détails dans les trois tableaux ci-dessous

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES DU
GROUPEMENT ILONGO

2011 2012 2
L 3T|4T|IT|2T|3T/|A4T IT |2T

Décortiqueuse dE 4 ei & va

Maison de |

passage Ilongo 1

013

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ÉCONOMIQUES

DU GROUPEMENT LIKOMBE
2013 ]
AT IT [2T | 31 [AT

l 2014
ITI2T3T/4T

2011
3T|4T IT

Ecole primaire

|
|

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES DU,
GROUPEMENT BAHANGA
2011 2012 2013 2014

IT |2T|3TI4TIITI2TI3T)4TIITI2T| 31) AT)

aT

Centre de santé
3ahanga I | |
Zcole primaire
Bahanga |

2cole secondaire
S3ahanga [

Machettes

Rizerie Bahanga I

Rizerie Bahanga IT
Maison chef de

Groupement | | | |
Bahanga | |

Tôles 3 villages ; ‘ He BL 3 | | |
Maison chef :
Cheff asali | . |
Machines à
briques

Moteurs hord bord
Stade bahanga Î
Stade bahanga 2
Siade Iboi

Stade Moboya
Stade Basali
Route Yambomba
-Bunga

EE

IV. Synthèse de la journée

Le modérateur a fini par faire la lecture de la synthèse des activités de la journée et a invité les
: Len L
différentes communautés de procéder à la constitution des comités de

seront investis le vendredi matin avant la signature des clauses sociales de cahier des charges.

estion et de suivi qui

Commencée à 09 heures locales, la séance a été levée à 19 heures.

\

Fait à Lileko, le O1 septembre 2011

Chargée des études et questions des savoirs endogènes des peuples
autochtones pygmées /OSAPY

Le Modérate

+T : 2ssep Jed ‘ZE 98 S2j9] Ua 21nJ2AN02 ‘JuaWUP juawsaed ‘san2 sanbuq : SuOSIEU ‘}ueS 2p S21}U29 ‘S2[029 UO!

oBuoji auawadnoio 1pueuy 21quinbz

* neajqe] T ‘asIeU2 T ‘neaunq T ‘sajqe}/saueq

68827 -
OTT892 sasuadaQ AOL
095052 sapueuaq
82STT %S S2INPNNSEIJUI S3P USNA NUS P S1P14
LE B HOT LAINS 2p 19 UONSSB[ep s1E14
127'0$ EEDICUI
- PWY quawaddoensp ip puox
= ED ne ©
9655 TvY aueweddopAÿp pp pÜey
ST9 + TOVV quaweddopanp p puof
q?q Le)

095°052 V1OL
000'0€ 000'8 0008 00bT | 0057 09168 0006 | o05€ | o0€s | ooszz | 0087 |.0007€ 0087 0007€ 180} xHd|
000'0T 0008 0008 OOŸT 0057 000 00S'€ 00€°S 0055 007 0007€ 007 0007€ un xXUd
€ L T T I 09168 ï T T E bT G L bT I L 1810
E OYOSva
I OFANVONON
T ŒTT
T T T vT ï I EC
1 VO104X08
L ' TO9NON
l ï T T T I vt 1 1 T'OONON
sinaensiumupel imopos | saiqueu> eeuuex sassej> sassepo
WOT VMXOT | osna | aues
sapuosew | 2pouys | 9 o8essed 2 St ainoy saeso4 | oneuues | neanq |9 auepuosas| oueyues | neaing | 9 aueuud ÉCCTN
ansosd adnoso |nbruosealap nues
uon2aJoy uosien | 2puosien P10q s10H 21033 21093

ONOSVE EO/0Z ALINYYVO NANNI JA AMIQ 527 99

FF

008°8 ‘ 4215210} juod T Ainod xd

La auod/sainau qN
OZS'E 23n041 ap Wy TAnod x!id
8 WU} / Sauna QN

ain 1ed 191}n01 121}ueU9 Xud

auuag \

EMETENN

46
La
110U 1707 L

41 Seugjeu xud sap 2511

09/°68
0088 T e8u07 Ans }u0d €
OOT'SE € s aquel] - eioquog t
09/'St & 8 o8uexI0g-08u0|| I
suod
1er LU} 2p 21QUWON Jefeil 91P10 ,N

ap a1quON

2. Pour le Groupement Ilongo

Village | |

| Liambe 1 Ilongo 1 |
Infrastructures ç ++: ü 4 ‘

“écortiqueuse 3.500 $ D oo

Maison de passage - 8.000 $ D

otal | 11.500 $ |

Equilibre financier pour Ilongo

Crédit Débit
[ Fond de développement AAC1I 4625 |
Fond de développement AAC2 45 596
Fond de développement AAC3 =
Fond de développement AAC4 -
. Total recettes 50 221
Frais de gestion et de suivi‘ a Wo4 È
10% 5022
Frais d'entretien des infrastructures 5% 575
11
Demandes 500
17
Total Dépenses Ê 097
EL SOLDE POSITIF ‘33124
3. Pour le groupement Likombe
pis . CE L
Village E
; Yambomba
Infrastrucutres
[Ecole primaire 32.400 $
| Total -

Annexe 10

Plans
Chronogramme

Coûts

Fond de Développement Prévisionnel

Routes

AAC

neslqel L‘eseu) L'neainq j ‘sajqei-Soueq pZ 991€ Spdnba 159 8SSej> ap ailes anbEUD

ET

wuys

sesse]9 9 op S2/029 edA} uejd
uE£ JuauSyon099e,p aIES / uole}nsuo9

te —

oqge7

me j siqueus jen

u€ uz

edA} auesuodsip un,p uejd
wuÿy

21268 |
sosieu9 £
ejqe} L

inayoaup np neeinq np odA ueld

T OBuo]I e a8essed 2p UOSIEW

T 080] e asnanb1}1032Q

noel mozl muet] ujoÿ | moe | oz |'uaor | mot | in0€ | 92 l'une | mot [inoe | inoz ['uyuor | ot

STOZ ŸTOZ €TOZ TTOc ITOC

O9NO1I LNIWI4NOU9 NQ SINDINONOD3-01D0S SNOILVSIVAH S3Q TINNOISIA3Hd ONINNVId
EXC

IS OS'TIT € |S 060 1 . sl 091
so ss + |.
CO TETEETI

IS #L'0L6 + ser TT DT

Tis sl

ISO 5e
IS T'ES IS 8r7 | L
SSL

Se IT F0 SuT

Isere 1€
[A
Is cocer 1°
10
js £r'6Lo 1€)

[s s9*err 16°
il so

LS 8I'LGL PI

IS eo'spz 1€

serrzg 1e

Is er'or6 1€

EE NS KE LT T] ET)

Sp | soupes |eouog | so fanouse uso | eee

IVLOL 1909 Sao so)

sonaunra | ages | snbug

© SALHOd SYTIANNYd

A'IANIS AYAOVLA SASIVHO ‘SAIAVL * AIAVL “SAULANAA SALHO4 SAUIVIODS SONVA S410 L ‘SLNANID SN 0719 44 SLAON SA ASAHLNAS

HO4AGOS 149

REC
xnodvd
OHOëI
no1381q

AE EE RTE
BETZ FEz 2 LS RE

eleJoL eljenuuy eljenuuy ejenuuy elenuuy
uohonpoi4 uononpoid4 | uoronpoig uononpoid uoRonpoid |je19SWIWO9 LION esse|)

XAVLOL Tv TV Vs
OHOSVS : 2HIOLINHaAL =— \

OONON :  IN3WAdNOHO OdOHSL  : LOI41SIQ

€0/07
#013GOS 31LNVUVO V1 30 2VV SIY3IN Id + S3Q ATIANNOISIAZHd NOILDNAOUd
ÿ09'9

IS9'T

966'S

66ÿ'T

809

I?T'0S IST'TT È ë 5 ë 965'S+ ETT'IT ST9'ÿ 8tTT | XNV1OL
TLÿ'OT 8ITv = = Ë = 9S6'+T GEL'E 9TST G6LE | v101|
LGBT LZ42 . d Es dl ETLT TEt SLT L44 | LAS
[Sr T60° = 5 €96'€ 166 tot TOT Ï OdlS
6165 O8v'T “ : ELES EbET Svs JET [ ITIAdvS
HNn0dYd

OHOëI

wfslslslels|s|s|<r

SIVT +09 n : [ = LA 4 8ÿs TT 36 1N01381q

8TLT 619 : : _ 89v7 LT9 ., OST €9 4IV19 3SS08

€80'9 LTITT - = à = tts's +OT'T 095 LIT VISOWHOHAV

$us
$us ele)oL $ue emenuuy |onesnonl 2PUUv $ue jenuuy gus ejenuuy cune | jewuo
uoysuoreA | uononpoid |uonesuojeA | uononpoig uononpoig |uonesuoleA | uogonpoig |uonesuojeA | uoronpoid ON esse|9
InajeA
XNVIOL vvv €EDVv TIVV TOVV
| OHOSvVa __: 2NIOLIHHAL
oBuo IN3W34N049 OdOHS1L _: 19141SIq
Il

OXOSVS €0/02 HILNVHVO VI
3Q 2VV S33IW34d t S3Q IN3W3d4013110 3Q GNO1 NQ SITIANNOISIAFUd S39HNOSS34

760 ZE NHssuadoqiiol 2207

00S TE TT sspueueg
GLS %S SSININNSENUI S2p USNOHU,P SIEJA
z0s - OT IAINS 2P 19 UONSER ep SIELJ

TeT0s Sh29e1 [EJOL
L vIVY_luewaddo|zA5p 2p puoy
2 EDVY auawéddolongp ap pos

965Sb TDVY auaweddqA?p 2p puo]
EE Tv uawaddolAgp SA puoy
ua?a p?0)| -

oBuojl juawadnouo x

CENTEITULE)

“ neajqe] I ‘asIU? T ‘neaunq I ‘sajqez/s2ueq
DT : 25522 Jed ‘ZE 98 S2|Q1 Ua a1NnLSANO ‘qua juawuaned ‘sayin2 sanbliq : sUOSIEUU ‘JjUES 2P S2U2) ‘2/02 UOIJINL}SUOT

O0S'TT 1V1OL

- - 000'8 = = - - 005€ : = = Je = = 1830} xud|

000'0T 0008 000'8 OOÿT 0057 000'S O0S'€ 00€'S 005'S 007 | 000°7€ 007 000 7€ 2AEJUN XHd

: : T - - - - T - : : - - - : = GA)

OXOSva

OFANVINON

T38Wvn

T T38NvN

VO10d}08

TO9NOW

T OONON

sassep> ° sassep
sa3esos | aneyues | neainq |9 aurepuores ques | neaunq
21093

sinaensiumupel 1naoes
sep uosew | ap jou>
uonapy | uosten

u eyewei

ot me | anoy | V"#0t

ansoui adno:9
p20Q s1oH

aques
ap anu2)

aBellA

OXOSV8 €0/07 HILNVHYO OONON SIHNLINHLSYHANI S3Q 1 NN
TIOZ FINS TT ‘DSDYSUIN 2002/21/98 np 65/ZL| Yespue7 sebewu] :801n06

uoisszauco ay

'pU092S
areuoneu euro A7

adouud
auoEU 21n0%, AY

A2pnos nessoy

sebens fi

aueAes ji

asnebeogieu 3900 à M

sue) 81) 2p 3210 4 HE

aBSId0IUE SU07

105 np uoedns90
sûn09

ep sansnuuy saneissy C1

£EL9: + OF

5299: E DYY

Sr98 : 2 Or

£990: 1 Ov

00.2

oHoseg - £0/07 HO1A0OS U0ISS22U09
OVV S21elWeid ÿ Sep juewauuoIsod

o8u07 np anbyvsou?ç on brun dx

» ( Lo 7 }
Annexe 11

Programme prévisionnel d'entretien

Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Nature et coût des entretiens

Routes :

Pour les routes d'exploitation, l'entretien est de la responsabilité du concessionnaire
forestier

Pour les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par Les populations riveraines

Ces opérations de cantonnage seront effectués Les jours de salongo promulgés par
l'autorité compétente

.
Infrastructures de santé et éducatives

En ce qui concerne le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous Les deux ans soit : 6 x 22 $ = 132$

Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 90 $ = 180 $

Annexe 12

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

Exercice par la Communauté Locale des droits d’usage
traditionnels

Conformément à l’article 44 du code forestier, Je concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d’ usage forestiers lui
reconnus par la loi notamment :

- le prélèvement du bois de chauffe et sticks pour la construction.

- la récolte des fruits sauvages, chenilles et champignons

- la récolte des plantes médicinales

- la pratique de la pêche et de la chasse coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit

1° Prélèvement du bois de chauffe et sticks pour la construction.

La SODEFOR s'engage à garantir l'exercice de ce droit de la manière'suivante

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.

Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la SODEFOR, à l'exception des souches

elles-mêmes.

b) De même, la communauté locale a le droit de couper pour besoin de construction,

tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures $

activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone
L ALES ie PE “

affectée au développement rural.
Cette zone comprendra les défrichements actuels ainsi qu'un:

terre ferme.
Annexe 05 : Modalités d'exercice des droits d'usage

dédié

Dans ces zones, outre les activités agricoles, les communautés locales pourront
aussi effectuer les prélèvements: destinés auxbois de chauffe, à la fabrication de

charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans le but de
récupérer du bois d'œuvre sur des zones en cours de défrichement, en concertation

avec les populations et avec l'accord préalable de l'administration forestière

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute valeur
écologique ;

- La série de protection des zones sensibles Golfidors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit.

2° Récolte des produits forestiers autres que le bois: fruits

chenilles, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
SODEFOR s'engage à mettre en'place une édüipe socig-économiqüe qui aura pour
mission d'établir, avec la Communauté locale, la liste des produits forestiers autres
que le‘bois d'œuvre.

Il s'agira en particulier :

- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ...)

- de produits forestiers à usage médicinal (feuilles, écorces, racines ...)

- de produits forestiers destinés à usage artisanal ou service (feuilles, lianes, tiges...)

Annexe 05 : Modalités d’ exercice des droits d'usage

PAL
permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois

gêner la SODEFOR dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en'cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la SODEFOR s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur

toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d’une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur là protection des espèces
menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du
Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

‘
c) En tout état de cause, la SODEFOR interdit à ses agents et à ses véhicules le

transport d'arme de chassé:et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s’adonne à la

chasse ou pêche illégale dans la concession. à =

4° Prélèvement de tiges de tola pour la construction de pirogues

S'agissant du prélèvement de tiges de tola par la communauté locale
pour la construction de pirogue, les deux parties conviennent d'identifier
ensemble quinze tiges par village dans chaque assiette à réserver pour
cette fin. ‘

Annexe 05 : Modalités d'exercice des droits d'usage

